Main and Mikoll, JJ.,
dissent and vote to reverse in the following memorandum by Mikoll, J. Mikoll, J. (dissenting). Claimant testified that he asked his employer about the possibility of working as a welder, rather than as a foreman, because he preferred physical labor over the paper work required in his job as foreman. The employer said it would not be a problem to put him on as a welder. Claimant said he would work as foreman until a replacement could be found and would then go into the shop. On October 21, 1977, claimant was notified by his employer that his replacement would be in the following Tuesday and that he, unfortunately, did not have enough work to put claimant in the shop and claimant would be laid off. The record is otherwise barren of evidence to contradict the claimant’s contentions. The only other information in the case was supplied by Raymond Kowalczewski, comptroller of the company employing the claimant. He said he had no personal knowledge of the facts of claimant’s leaving but thought he had quit. This same person signed the employer’s report of claimant’s employment and ascribed the same reason for claimant’s departure. The board’s findings of voluntary leaving of employment are not supported by substantial evidence. The hearsay statements of the witness Kowalczewski, absent any other evidence in the record, are not of sufficient probative value in this case to sustain a determination which must be supported by substantial evidence (Matter of Luks [Levine], 45 AD2d 801). This record is absolutely barren of evidence from any source with personal knowledge of the arrangements between the employer and employee except what was offered by the claimant. While it is true that strict compliance with rules of evidence in hearings before the board is not required and determination may be based on hearsay alone, the hearsay depended on should be credible before the substantial rights of an employee to unemployment benefits are denied (300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 180-182). The determination should be annulled.